Ames, J.
The evidence objected to was rightfully admitted. The indictment avers that a meeting of jfehe qualified voters of the various wards of the city of Salem, for the election of municipal officers, was holden on a certain day, “ the same being then and there the regular annual municipal election.” But as the charter of the city of Salem, and the various statutes in amendment thereto, are public acts, the court will judicially take notice that the municipal officers of the city of Salem are elected by the citizens, meeting and voting in wards. As a matter of literal exactness, it would have been more correct to have alleged that “ meetings ” of the voters of the various wards were held on that day, instead of describing it as “ a meeting ” in the singular number. It appears to us a sufficient allegation that the voters met in their respective wards, and that a meeting was held on that day in each of the wards. The expression “ at Ward One in said Salem, at the election aforesaid,” is a sufficient averment that Ward One was one of the “ various wards ” that had already been mentioned. Exceptions overruled.